Citation Nr: 1826578	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for muscle pain.

2. Entitlement to service connection for tinea versicolor.

3. Entitlement to an initial compensable disability rating for bilateral hearing loss.

4. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

7. Entitlement to service connection for a cardiovascular disability.

8. Entitlement to an initial disability rating in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1988 to February 1993, including service in Southwest Asia. He is in receipt of the Combat Infantry Badge.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in November 2017.

The Veteran's claim for a respiratory condition has been recharacterized as a claim for a cardiovascular disability because during his November 2017 hearing, he testified that when he described his shortness of breath symptoms they are symptoms of a cardiovascular disability. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, entitlement to service connection for headaches, entitlement to service connection for a cardiovascular disability, entitlement to service connection for sleep apnea, and entitlement to an initial disability rating in excess of 10 percent for a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2017 videoconference hearing, the Veteran specifically withdrew the issues of entitlement to service connection for muscle pain and tinea versicolor and an increased disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for muscle pain and tinea versicolor and an increased disability rating for bilateral hearing loss have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran withdrew at his November 2017 videoconference hearing the issues of entitlement to service connection for muscle pain and tinea versicolor and an increased disability rating for bilateral hearing loss. Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The claim of entitlement to service connection for muscle pain is dismissed.

The claim of entitlement to service connection for tinea versicolor is dismissed.

The claim of an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Entitlement to service connection for PTSD was denied in an August 2012 rating decision. The Veteran filed a notice of disagreement (NOD) with this action in January 2013. Service connection for PTSD was then granted in a July 2014 rating decision. The Veteran then included the evaluation of his PTSD in his July 2014 VA Form 9, Appeal to the Board. While the filing of a VA Form 9 was premature because the AOJ had not yet issued a Statement of the Case, the Board finds that this expression of disagreement with the disability rating assigned in the July 2014 rating decision should be treated as a NOD. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Veteran has confirmed service in Southwest Asia and has not been afforded a Gulf War medical examination. A Gulf War medical examination will assist the Board in evaluating the Veteran's headache and sleep apnea claims. 

During his November 2017 hearing, the Veteran and his representative asserted that the Veteran's sleep apnea is secondary to his service-connected PTSD. The Veteran has submitted a January 2018 pre-typed and signed private medical opinion from S.M., a registered nurse. However, this opinion is not sufficient on its own to grant service connection to the Veteran for sleep apnea. The opinion states that the Veteran began experiencing symptoms of sleep apnea during service. Additionally, since his last VA medical examination for sleep apnea, the Veteran has been service-connected for PTSD. Therefore, a new VA medical opinion must address this theory of secondary service connection.

The Veteran's January 2018 pre-typed statement from S.M. also states that the Veteran's undiagnosed and untreated high blood pressure began during active duty. S.M. noted that the Veteran had no blood pressure readings below 120/80 for the last two years of service. However, Diagnostic Code 7101, Note 1 provides the following definition of hypertension, "[h]ypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm." S.M.'s opinion does not take this definition of hypertension into account. Additionally, the Veteran testified during his hearing that he was to have a doctor's appointment within the next month of his hearing to determine his cardiovascular condition(s). He testified that he had an irregular heartbeat. 

During his November 2017 hearing, the Veteran stated that his service-connected right ankle sprain has worsened since his last VA medical examination in May 2014. He also stated that his right ankle was not examined the last time with the brace he needs to wear daily. He also testified that he has had surgery on his right ankle since his last VA medical examination. The Board finds that an additional VA medical examination will assist in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records with his claims file.

2. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession regarding his claims. Provide him with copies of authorization forms to obtain these records. The AOJ should then request all of these records and document all steps to do so in the Veteran's claims file. 

3. Issue a Statement of the Case to the Veteran regarding the July 2014 assignment of a 30 percent disability rating for PTSD and follow all appropriate appellate proceedings thereafter. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

4. After any new records are obtained and associated with the Veteran's claims file, schedule the Veteran for appropriate VA examination(s) to determine the severity of his service-connected right ankle sprain. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's right ankle sprain. Any necessary tests must be performed. All indicated tests and studies must be performed. Range of motion testing should be completed and include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner must provide an opinion as to additional functional loss during flare-ups of the right ankle disability. The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up. The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation. The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.

5. After any new records are obtained and associated with the Veteran's claims file, schedule the Veteran for a Gulf War medical examination with an appropriate examiner to determine the etiology of his claimed sleep apnea and headaches. Current VA Gulf War Examination Guidelines must be followed.

Ensure that the Veteran's treatment records are made available to the examiner before the examination. Any and all tests deemed necessary should be performed. 

The issues for the Board's resolution are whether the Veteran has sleep apnea that was caused by active military service, to include as secondary to service-connected PTSD, and whether the Veteran has headaches that were caused by active military service. 

The examiner must opine as to the following:

(a) If the Veteran has a diagnosis of sleep apnea, the examiner is asked to determine whether the Veteran's disorder had its onset during military service or is otherwise related to the Veteran's military service. The examiner must discuss the Veteran's lay statements discussing his snoring and behavior during sleep from his active military service. Additionally, the examiner must opine whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by (worsened beyond the natural progress of the disease) by his service-connected PTSD. The examiner must consider and discuss the literature submitted by the Veteran on the links between PTSD and sleep apnea.

(b) If the Veteran has a diagnosis of recurrent headaches, the examiner is asked to determine whether the Veteran's disorder had its onset during military service or is otherwise related to the Veteran's military service.

All opinions must be accompanied by a complete explanation.

The examiner must also address the January 2018 private medical opinion from S.M.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); and (b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

6. After any new records are obtained and associated with the Veteran's claims file, schedule the Veteran for VA examination(s) by an appropriately qualified examiner to determine the nature and etiology of any current cardiovascular disability.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The claims file, including a copy of this REMAND, should be made available to the examiner(s).

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following for any current cardiovascular disability:

Is it at least as likely as not that the Veteran's current disability is etiologically related to his military service?

Was the Veteran's current disability manifest during service or within one year of separation from service?

The examiner must address the Veteran's statements of continuous symptoms of shortness of breath and dizziness during and since service. The examiner must also address the January 2018 private medical opinion from S.M.

A complete rationale should be provided for all opinions expressed. 

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); and (b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

7. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


